DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.

Response to Amendment
The Amendment filed 5 November 2021 has been entered.  Claims 1 – 15 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartau (US 2009/0255204 A1) in view of Reissig (WO 01/59311 A1, referencing a translation thereof provided with this Office Action), as evidenced by Welsh (US 3,890,108 A).
	Regarding claim 1, Schwartau discloses a composite plate structure (e.g. Fig. 2, 4 – 7B), comprising: a composite plate (e.g. ¶¶ [0051] – [0079]), the composite plate comprising: a first fiber layer (a first of two “outer layers” 31, 32: e.g. Fig. 4 – 7A; ¶¶ [0056] – [0059], [0065] – [0067]); a second fiber layer having a first region, (the other of the two “outer layers” 31, 32: e.g. ¶¶ [0056] – [0059], [0065] – [0067], [0078]); and a core layer disposed between the first and second fiber layers (“core” 33 forming a part thereof: e.g. Fig. 4 – 7A; ¶ [0056]), wherein the core layer is exposed at the first region, and an edge of the core layer is discontinuous from the edge of the first fiber layer and the edge of the second fiber layer (e.g. Fig. 5A – 7A; ¶¶ [0065] – [0068], [0078]); and a resin component, connected to the composite plate, wherein the resin component is combined with the core layer at the first region.
	With respect to the core layer comprising a plurality of openings having a same height and arranged in an extending direction of the core layer, and parts of the plurality of openings are filled with the resin component, the following are observed: 
	Schwartau discloses the core layer is, e.g., a honeycomb core material (e.g. ¶ [0056]).  One of ordinary skill in the art would have appreciated honeycomb core materials are conventionally defined by a cellular structure where the openings are oriented perpendicular to the skin materials so as to provide high compressive strength (Welsh: e.g. Col. 2, l. 66, to Col. 3, l. 9).  In view of Schwartau describing embodiments wherein the composite plate structure resists winds from hurricanes and tornadoes when used to form vertical walls in buildings (e.g. ¶ [0006]), one of ordinary skill in the art such winds are capable of carrying debris which can impact the composite plate structure.  Therefore, in view of the compressive strength properties of the honeycomb, there is an implicit understanding that Schwartau’s composite plate structure orients the openings of the core layer perpendicular to the first and second fiber layers.
	Additionally, the resin component Schwartau discloses is provided within a “cavity” which, although depicted as triangular (e.g. Fig. 5B, 6A, 6B, 7A; ¶¶ [0026], [0070]), may have a rectangular or 
	As to parts of the plurality of openings being filled with the resin component, Schwartau describes filling the core with the resin component at the region near the aforementioned “cavity” (e.g. ¶ [0078]).  
	However, Schwartau also discloses the resin component is injected, i.e. inserted under pressure, into the “cavity” (e.g. ¶¶ [0008], [0010], [0033], [0034], [0068], [0075], [0076]).  Schwartau generally states core layers, including honeycombs, inhibit thermal and acoustic transmission (e.g. ¶¶ [0019], [0056], [0061]).  Schwartau discloses foams provide thermal insulation due to dead air space therein (e.g. ¶ [0073]).  Therefore, in employing a honeycomb structure, one of ordinary skill in the art would have understood the individual honeycomb openings should be hollow and closed off from one another along the extending direction of the honeycomb prior to the introduction of the resin component to the composite plate structure.  By being hollow prior to the introduction of the resin component to the composite plate structure, the individual openings formed dead air space once the first and second fiber layers are joined to the core layer, and thus provide the thermal and acoustic insulation Schwartau desires.
	However, as will be understood, by forming the “cavity” as Schwartau discloses, a plurality of openings are formed with an open, rather than closed, air space.  To prevent a thermal bridge from developing from one side of the composite plate structure to the other, Schwartau injects the resin component through one or more openings in the first and/or second layers to close the openings (e.g. Fig. 7A, 7B; ¶¶ [0007] – [0010], [0018], [0019], [0032] – [0034], [0052], [0053], [0061], [0065], [0068], [0073], [0075] – [0077], [0079]).  Because of the open ends of the openings prior to injection of the resin component and the requirement for dead air space, one of ordinary skill in the art would have understood parts of the openings are filled, or at least parts of the openings should be filled, with the resin component in order to attain the goals of Schwartau’s invention.  In particular, it is observed that having a part of each opening filled with resin provides an additional barrier for the sealing of the openings.  Moreover, the fact that injection forces the resin component into the “cavity” would have been understood to result in some of the resin component into parts of the openings of the core layer.

	Schwartau discloses the composite plate may have any shape based on desire (e.g. ¶ [0054]).  
	Therefore, it would have been obvious to modify Schwartau’s composite plate to have a corner shape, and thus the different areas, as Reissig suggests in order to provide a corner structure to suit that which is desired.  That is, in this modification, the second fiber layer Schwartau discloses has an area smaller than an area of the first fiber layer and the resin component is connected to the composite plate, wherein the resin component is combined with the core layer, the first fiber layer, and the second fiber layer at the first region.  In particular, this can be viewed as a modification of, e.g., Schwartau’s Fig. 6B, wherein one of the “panels” 30, 30’ has a curved shape as Reissig suggests as opposed to a rectilinear shape as Schwartau depicts.
	Regarding claim 2, in addition to the limitations of claim 1, Schwartau discloses the composite plate has a sidewall, the core layer is exposed by the sidewall, and the resin component is connected to the sidewall (e.g. Fig. 5A – 7B; ¶¶ [0065] – [0078]).
	Regarding claim 7, in addition to the limitations of claim 1, Schwartau discloses a portion of the second fiber layer is removed to expose the core layer at the first region such that the first region divides the second fiber layer into a second region and a third region (as a result of forming “holes” 40; e.g. Fig. 7A, 7B; ¶¶ [0076], [0078]), and wherein the core layer at the second region and the third region is covered by the second fiber layer (the second and third regions being understood as the regions on opposing sides of aforesaid “holes” 40: e.g. Fig. 7A, 7B).
	Regarding claim 8, in addition to the limitations of claim 7, Schwartau disclose an area of the second region is greater than an area of the third region (the second region being the region of the away from the sidewall and the third region being the region near the sidewall: e.g. Fig 7A, 7B).
Regarding claim 9, in addition to the limitations of claim 7, Schwartau discloses the composite plate has a peripheral edge (e.g. Fig. 2, 4 – 7B), wherein the third region is adjacent to the peripheral edge (the third region being the region of the second fiber layer over both the resin component and the core layer: e.g. Fig. 7A, 7B).
	Regarding claim 10, the limitation “wherein the portion of the second fiber layer is removed by a laser perforation process” is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See also MPEP § 2113, I.  As noted in the 35 U.S.C. 103 rejection of claim 7 over Schwartau and Reissig, the structure Schwartau discloses for forming the second and third regions is the result of forming “holes’ 40 in the second fiber layer (e.g. ¶ [0076]), which is a structure that can be implied by e.g. a mechanical drilling process.  Therefore, claim 10 is considered met.
	Regarding claim 11, in addition to the limitations of claim 1, Schwartau discloses a material of the first and second fiber layers comprises, e.g., carbon fibers (e.g. ¶ [0057]).
	Regarding claim 12, in addition to the limitations of claim 1, Schwartau discloses the material of the first fiber layer and the second fiber layer comprises fiber yarn bundle mixed resin (e.g. ¶ [0057]).
	Regarding claim 13, in addition to the limitations of claim 12, Schwartau discloses the resin is e.g. a thermosetting resin (e.g. ¶ [0057]).
	Regarding claim 14, in addition to the limitations of claim 1, Schwartau discloses a material of the core layer comprises, e.g., plastic (e.g. ¶ [0056]).
	Regarding claim 15, in addition to the limitations of claim 1, Schwartau discloses the second fiber layer is coplanar with the resin component (e.g. Fig. 6B).
	Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartau and Reissig (as evidenced by Welsh) as applied to claim 1 above, and further in view of Okano.
	Regarding claim 3, in addition to the limitations of claim 1, Schwartau discloses the composite plate has a peripheral edge (e.g. ¶ [0065]).
	Although Schwartau discloses the composite plate may have a shaped, i.e. non-rectilinear, peripheral edge (e.g. ¶ [0065]), Schwartau is not specific as to the peripheral edge having a plurality of recessed portions, the resin component having a plurality of protruding portions, and the protruding portions being respectively fitted into the recessed portions.  However, these features would have been obvious in view of Okano.
	Okano discloses a composite plate structure (“molded composite article” 10: e.g. Fig. 1, 2, 6 – 10; ¶¶ [0088] – [0134]), comprising: a composite plate (“plate member” 11: e.g. ¶¶ [0090], [0091]), comprising a first fiber layer (“surface layer base material” 15a: e.g. ¶ [0091]); a second fiber layer (“surface layer base material” 15b: e.g. ¶ [0091]); and a core layer disposed between the first fiber layer and the second fiber layer (“core layer base material” 16: e.g. ¶ [0091]); and a resin component connected to the composite plate, wherein the resin component is combined with the core layer, the first fiber layer, and the second fiber layer (“resin member” 12: e.g. ¶¶ [0090], [0123] – [0125]), the composite plate having a peripheral edge (at “side end face” 11SF), the peripheral edge having a plurality of recessed portions, the resin component having a plurality of protruding portions, and the protruding portions are respectively fitted into the recessed portions (e.g. ¶¶ [0116] – [0114]).  Okano discloses such a peripheral edge has improved bonding strength over inter alia a straight edge (e.g. ¶ [0096]).
	Therefore, in order to provide improved bonding strength, or at least to provide high bonding strength, it would have been obvious to modify Schwartau’s peripheral edge to have recessed portions into which protruding portions of the resin component are fitted as Okano suggests.
	Regarding claim 4, the limitation “wherein the recessed portions are formed by a punching process” (cl. 4, ll. 1 – 2) is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See also MPEP § 2113, I.  No particular process parameters are outlined in claim 4 for the punching process which would impart any particular structure beyond that claimed in claim 3 (the base claim of claim 4).  As seen in the 35 U.S.C. 103 rejection of claim 3 in view of Schwartau, Reissig, and Okano, the structure claimed in claim 3 is rendered obvious in view of the combination of Schwartau, Reissig, and Okano.  Therefore, claim 4 is considered met.
	Regarding claim 5, in addition to the limitations of claim 3, Okano discloses an extending direction of each of the recessed portions for modifying Schwartau’s composite plate structure has an inclination angle relative to the peripheral edge (e.g. Fig. 1, 2, 6 – 10; ¶¶ [0106] – [0114]).
	Regarding claim 6, in addition to the limitations of claim 5, Okano discloses the inclination angle is e.g. 90 degrees (e.g. Fig. 6, 8, 10(b) – 10(f)), which lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.

Response to Arguments
Applicant’s arguments, see pp. 6 – 9, filed 5 November 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Schwartau and Reissig, with evidence from Welsh.
	As to Schwartau, Applicant asserts Schwartau’s openings in a honeycomb are not filled with bonding material 40, which corresponds to the resin component, nor are the heights of the openings in the honeycomb the same, as is required of claim 1.  The examiner respectfully disagrees.
	With respect to same heights, Schwartau’s discloses embodiments wherein a cavity is rectangular or square.  Thus, the openings of Schwartau’s honeycomb have the same height.  
	The examiner observes Applicant’s arguments as a whole appear to rely on the openings being filled, i.e. filled in whole, e.g. as evidenced by Applicant’s highlighting of Fig. 1.  However, the phrase “parts of the plurality of openings are filled with the resin component” does not necessarily convey this structure, or similar ones in other Figures of Applicant’s specification.  Using Fig. 1 of Applicant’s specification as an example, the examiner observes the openings at the first region 110b are entirely filled, as well as appears to be openings nearby, with the resin component.  The phrase “parts of the plurality of openings are filled” suggests fractional filling of the openings.  The instant specification does not use the term “part” with respect to a number of openings, so it is not clear that claim 1 should necessarily be interpreted in the manner shown in Fig. 1 or other similar embodiments of Applicant’s specification.
	Therefore, the examiner’s interpretation of Schwartau is considered reasonable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783